Order entered February 13, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01318-CV

                           JOHN TATUM, ET AL., Appellants

                                            V.

                                 JULIE HERSH, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-04185

                                         ORDER
       We GRANT appellee’s February 11, 2015 unopposed motion for an extension of time to

file her brief. Appellee shall file her brief by MARCH 18, 2015. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE